Chrysler Group, LLC and
                                                                    Infinity County Mutual /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 20, 2015

                                     No. 04-13-00757-CV

                                      Michael TATSCH,
                                          Appellant

                                               v.

        CHRYSLER GROUP, LLC and Infinity County Mutual Insurance Company,
                                Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       Appellees filed a second motion for extension of time to file their motion for rehearing.
We GRANT the motion and ORDER appellees to file their motion for rehearing on or before
January 30, 2015. Appellees are advised that no further extensions of time to file the motion for
rehearing will be granted absent written proof of extraordinary circumstances.



                                                    ___________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court